Proceeding by Susie Howard, the landlord, against Willie Salvadore, tenant, originating in a justice of the peace court to recover possession of the rented property, under the provisions of Chapter 3, Title 31, Code 1940.
This is a second appeal and is on the record proper. The first appeal is reported in 247 Ala. 533, 25 So.2d 412.
The tenement sued for in the justice of the peace court was described as "811 Shahan Avenue, Alabama City, Alabama, thesame being Lot Number fifty-six (56) in the Shahan-WalsheAddition to Central Alabama City, Alabama." The judgment in the circuit court recites the jury's verdict as finding "the issues in favor of the plaintiff for the property sued for, to-wit: 811 Shahan Avenue, Alabama City, Alabama" and then proceeds to render judgment accordingly against the defendant and in favor of the plaintiff for the identical property described in the verdict.
As we understand the contention of appellant, we are to presume here that the property sued for in the complaint as above noted is different from that described in the judgment of the circuit court.
The law rules differently, however, for there is nothing in the record to affirm the fact contended for by appellant. The italicized portion of the description above is, seemingly, to more definitely identify the suit property. At any rate, in the absence of a showing to the contrary we cannot presume that the properties are different. The judgments of the trial courts are presumptively correct and, on appeal, all things are presumed to have been done *Page 355 
correctly and proper adjudications made, unless the contrary appears. Yates v. State, 31 Ala. App. 362, 17 So.2d 766(6), certiorari denied, 245 Ala. 490, 17 So.2d 777; Robertson v. State, 29 Ala. App. 399, 197 So. 73, certiorari denied, 240 Ala. 51,197 So. 75; Caudle v. Cotton, 234 Ala. 126, 173 So. 847
(2).
Moreover, a verdict and judgment in the characterized form, "for the property sued for," on a complaint properly describing the premises has been held to be a sufficient adjudication. Beck v. Glenn, 69 Ala. 121.
No error is made to appear by the record presented before us and the judgment is affirmed.
Affirmed.
GARDNER, C. J., and BROWN and LIVINGSTON, JJ., concur.